Citation Nr: 1127152	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-28 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder (GAD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to February 2005, including service in Iraq from May 2003 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disorder is manifested by shortness of breath in a closed environment, feelings of being "held back" by anxiety, self-consciousness, argumentative behavior and use of profanity, occasional passive suicidal thoughts, depression, nervousness, worry, dysphoric mood, panic attacks more than once per week, and daily agitation.

2.  The Veteran's service-connected psychiatric disorder has not resulted in reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; or occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  There is also no evidence of total occupational and social impairment.

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an initial rating of 30 percent, but not higher, for generalized anxiety disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for GAD, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's psychiatric disability in conjunction with his prior history and described this disability in sufficient detail so the Board's evaluation of it is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Legal Criteria and Analysis

The Veteran contends that his service-connected GAD is worse than originally rated and that he is entitled to a higher initial evaluation.  The Veteran originally filed a service connection claim for anxiety in January 2005.  The RO denied the Veteran's claim by way of a rating decision dated July 2005.  The Veteran was notified of this decision and filed a timely notice of disagreement (NOD).  Following the submission of additional evidence, the RO awarded service connection for GAD in the August 2006 rating decision currently on appeal.  The RO evaluated the Veteran's GAD as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400, effective February 14, 2005.  The Veteran was notified of this decision and filed a timely NOD in which he requested a higher initial disability rating.  The RO subsequently issued a statement of the case (SOC) in August 2007 and the Veteran timely perfected this appeal.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected GAD during the claim period such that staged ratings are for application in this case.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2010).

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
  
A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran's DD Form 214 documented service in Iraq and the Veteran was diagnosed and treated for anxiety during service for which he was prescribed Paxil.  

The Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination in June 2005.  The Veteran described having witnessed several civilians killed and soldiers wounded and stated that he was exposed to rocket attacks.  No Axis I diagnosis was rendered at that time, and according to the examiner, the Veteran failed to meet the criteria for any mental disorder.  The Veteran's GAF score was 70.  However, the examiner noted that the Veteran's self-report and records reflected anxiety while in Iraq, but on examination, he experienced anxiety only with public speaking.  The Veteran was said to be functioning well and it was further noted that the Veteran recently earned a graduate degree, reported having a positive marriage and good relationships with his children.  The Veteran also had some close friends and was found competent to manage his benefits.  

The Veteran was also afforded a VA general medical examination (GME) that same month.  The examiner noted that the Veteran's anxiety began in October 2003.  The Veteran was subsequently prescribed Paxil and was noted to be on this medication since discharge from service.  According to the Veteran, he tolerated the medication well (and without side-effects).  The Veteran also stated that this medication regimen improved his anxiety.

Thereafter, the record reflects reports from VA outpatient mental health treatment beginning in October 2005, with an impression at that time of generalized anxiety disorder (GAD).  A mental status examination found the Veteran to be nourished with adequate eye contact and steady gait.  He was calm, cooperative, and responsible, and his speech was normal.  The Veteran's affect was euthymic and his mood was congruent.  Thought process and content were normal and no evidence of suicidal ideation, homicidal ideation, or perceptual disturbances were found.  Sensorium was clear, and the Veteran was described as aware and attentive with intact memory to conversation.  The GAF score was 75.  

The Veteran sought additional VA care in January 2006.  The Veteran stated that he was doing "ok" except in a closed environment with a lot of people.  He reported getting shortness of breath in such circumstances.  According to the Veteran, he functioned "well" in family life, but expressed a desire to do better in his work life.  He further stated that he felt "held back" by anxiety.  A mental status examination found the Veteran to have normal appearance.  He also had a cooperative attitude, but was nervous with a congruent mood.  He speech, perception, thought process, and thought content was normal, and no motor behavior abnormalities were found.  The Veteran denied suicidal or homicidal ideation and he was noted to be alert and oriented (times four).  The impression was GAD with residual posttraumatic stress disorder (PTSD) symptoms.  

A follow-up assessment in June 2006 revealed similar symptomatology.  The Veteran stated that he was functioning well in family life, but continued to have a sense of anxiety and self-consciousness as before.  The Veteran slept "ok," exercised one to two times per week, maintained his weight and stated that his appetite was "ok."  The impression was GAD.  

In a July 2007 statement, the Veteran reported that he had been terminated from his employment in April due to his anxiety disorder.  Correspondence associated with the claims file showed that the Veteran was fired for using profane language on the job.  

A VA psychiatry note dated early in that same month indicated the Veteran had lost his job due to using profanity.  This report also noted that the Veteran was easily argumentative with his wife.  As a result, he was said to be passively suicidal.  A VA psychiatry note dated later in that month indicated the Veteran was doing better with no suicidal intent and better control of his anger.  The impression was GAD.

A follow-up VA treatment note dated August 2007 found the Veteran to be "fighting" with passive suicidal ideation.  A mental status examination reflected that the Veteran's appearance was essentially normal, but for a worried expression.  The Veteran was cooperative, calm, and responsible.  His mood was dysphoric and his affect was congruent, but his thought process was normal and no motor behavior abnormalities were found.  The Veteran denied homicidal ideation and his perceptions were normal.  He was also alert and oriented (times four).  The impression was GAD and adjustment disorder with depression.

The Veteran returned for additional VA care in September 2007 and reported periodic down moods and anxiety with job worries.  The Veteran stated that he still got angry, but was able to get away from most people, except his wife.  According to the Veteran he took up selling life insurance and had another job offer in Orlando.  The Veteran was still noted to have passive suicidal ideation, but he stated that being proactive and productive helped him overcome these feelings.  The impression was GAD and adjustment disorder with depression.

The record also reflects continuing VA outpatient psychiatric treatment through January 2009, at which time the Veteran indicated that he was doing well in his job as a supervisor for the last 15 months and that he enjoyed his job.  The Veteran described his family life and work life as "ok," reported mild and episodic anxiety and anger control, but stated that he was not acting out on his anger and was managing it well.  A mental status examination found the Veteran to have a normal appearance.  He was calm, cooperative, and responsible with no apparent motor behavior abnormalities.  His mood was normal and his affect was congruent.  His speech and thought content was also noted to be normal and his thought process was coherent and organized.  He denied suicidal or homicidal ideation.  He was alert and oriented (times four) and his perceptions were also noted to be normal.  The impression was GAD and adjustment disorder with depression resolved.  

At the time of the May 2009 VA C&P psychiatric examination, it was indicated that the Veteran was receiving VA outpatient treatment for "resolved" depression and generalized anxiety disorder.  The Veteran said he experienced mild anxiety three or four times in the previous week.  He continued to take Paxil.  He described his marriage as "up and down," but stated that he had close attachments to his children "for the most part."  The Veteran denied having any friends since service.  Upon mental status  examination, the Veteran was appropriately dressed and groomed and displayed a friendly attentive attitude to the examiner.  Psychomotor activity was unremarkable and speech was spontaneous, clear, and coherent.  Affect was normal and the mood was neutral.  Attention was intact, the Veteran was oriented to three spheres, and thought process and content were unremarkable.  There were no delusions and judgment was intact.  The examiner noted no hallucinations and no inappropriate behavior or obsessive/ritualistic behavior was described.  There were no panic attacks and the Veteran did not have suicidal or homicidal ideation.  Impulse control was said to be fair and no episodes of violence were noted.  The examiner noted that the Veteran was able to maintain personal hygiene and that there were no problems with the activities of daily living.  The Veteran did report being agitated on a daily basis due to "work, life . . . family and daily activities."  

Additional findings from the May 2009 VA examination included normal remote and immediate memory.  It was also reported that the Veteran was currently employed as a production supervisor and that he had been working full time for one to two years.  The Veteran reported missing two weeks of a work during the past year for what he described as "family and trying to deal with issues . . . [I] think sometime you stress yourself out and then you try to recover."  The diagnosis was anxiety disorder, not otherwise specified (NOS), and the GAF score was 70.  

The examiner further stated that the Veteran's psychiatric disorder did not result in total occupational or social impairment due to mental disorder signs and symptoms.  The examiner found no evidence of reduced reliability and productivity due to mental disorder signs and symptoms.  According to the examiner, there was no evidence of occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks due to mental disorder signs and symptoms.  In addition, the examiner found no evidence of transient or mild mental disorder signs and symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  In short, the examiner stated that the Veteran's mental disorder signs and symptoms were not severe enough to interfere with occupational and social functioning.  

Given the evidence of record, the Board finds that the preponderance of the evidence supports an initial evaluation of 30 percent under Diagnostic Code 9400, but not higher, for the entire period of time covered by the appeal.  The Veteran's GAF scores during this period ranged from 70 to 75.  Such scores reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (i.e., difficulty concentrating after family argument) with no more than slight impairment in social, occupational, or school functioning (GAF scores of 71 to 80); or some mild symptoms (i.e., depressed mood with mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships (GAF scores of 61 to 70).  The totality of the evidence, however, shows that the Veteran's overall disability picture more nearly approximates the criteria for an initial evaluation of 30 percent, but not higher.  38 C.F.R. §§ 4.2, 4.126.

As noted above, a 30 percent evaluation under Diagnostic Code 9400 requires 
occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Objective medical evidence of record reflects that the Veteran's psychiatric disorder is manifested by shortness of breath in a closed environment, feelings of being "held back" by anxiety, self-consciousness, argumentative behavior and use of profanity, occasional passive suicidal thoughts, nervousness, worry, depression, dysphoric mood, panic attacks more than once per week, and daily agitation.  In addition, the Veteran's argumentative behavior, including the use of profanity, resulted in the loss of his job in April 2007.  

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for an initial 30 percent evaluation under Diagnostic Code 9400, but not higher, is warranted for the entire period of time covered by the appeal.

The Veteran is not, however, entitled to an initial evaluation in excess of 30 percent for any period of time covered by the appeal.  As noted above, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Although the record reflects that the Veteran's psychiatric disorder is manifested by panic attacks more than once per week and depression, these symptoms, alone, are insufficient to warrant an initial evaluation in excess of 30 percent for any period of time covered by the appeal.  On the contrary, the Veteran routinely reported that his family life was "ok" (though his relationship with his wife was described as "up and down") and that he functioned "well" in it and had meaningful relationships, particularly with his children.  See VA treatment records and examination reports dated June 2005, January and June 2006, July, August, and September 2007, and January and May 2009.  In addition, the record does not show that the Veteran's service-connected psychiatric disorder has resulted in reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships.  

Rather, the record regularly shows that the Veteran was alert and oriented.  His speech and thought content was also noted to be normal and his thought process was coherent and organized.  The Veteran's memory and judgment were intact and at the time of the most recent VA examination in May 2009, the examiner specifically found no evidence of educed reliability and productivity due to mental disorder signs and symptoms.  The Board finds this examination report to be highly probative evidence on the issue of the severity of the Veteran's service-connected psychiatric disorder.  The examiner at that time reviewed the claims file, relied on professional training and specialized expertise, and provided a rationale (supported by an interview with and examination of the Veteran).

The Board acknowledges that there were periods of time during the pendency of the claim in which the Veteran's service-connected psychiatric symptoms showed some improvement, or at least a waxing and waning course, as evidenced by the recent finding in May 2009 that the Veteran's psychiatric symptoms were "resolved."  This finding also militates against an initial evaluation in excess of 30 percent.  

Similarly, the Veteran is not entitled to an initial evaluation of 70 percent for any period of time covered by the appeal.  A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

While the Veteran in this case reported intermittent passive suicidal ideation, daily irritation, and occasional argumentative behavior and use of profanity, these reports are insufficient to justify an initial evaluation of 70 percent for any period of time covered by the appeal, particularly where, as here, the Veteran's predominant symptoms do not reflect occupational and social impairment with deficiencies in most areas.  In fact, the evidence does not reflect (nor does the Veteran allege) that his psychiatric disability is manifested by obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  See VA treatment records and examination reports dated June 2005, January and June 2006, July, August, and September 2007, and January and May 2009

Similarly, the Board also finds that the preponderance of the evidence is against an evaluation of 100 percent for any period of time covered by this appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected psychiatric disorder.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Moreover, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  See VA treatment records and examination reports dated June 2005, January and June 2006, July, August, and September 2007, and January and May 2009

The Board is aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to GAD.  In this regard, the record reflects treatment for adjustment disorder with depression and GAD with residual PTSD symptoms.  As the symptoms attributable to other psychiatric conditions have not been clearly disassociated from his GAD, the Board considered all psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).
The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected GAD are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability. Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected GAD are addressed by the relevant criteria as discussed above.

In this regard, it is pointed out that the assignment of a schedular 30 percent rating for service-connected GAD shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability rating.

There is also no evidence of marked interference with occupation or frequent periods of hospitalization related to the Veteran's service-connected GAD.  On the contrary, there is no evidence of record showing hospitalization for a psychiatric disability and the Veteran continues to work full-time as a production supervisor.  The Board acknowledges that the Veteran lost his job in April 2007 for using profanity at work.  He also stated that he missed approximately two weeks of work due to "family and trying to deal with issues . . . [I] think sometime you stress yourself out and then you try to recover."  See May 2009 VA examination report.  These reports and incidents are contemplated in the currently assigned initial 30 percent rating.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran still works full-time as a production supervisor and has not alleged that he was unemployable during the course of the appeal due to the service-connected GAD.  The Veteran temporarily lost his job in April 2007 after using profanity at work.  By his own account, he subsequently received more than one job offer and took a supervisory job where he has worked for the past one to two years without incident.  Therefore, TDIU is not raised by the record.

In summary, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an initial 30 percent evaluation, but not higher, for service-connected GAD for the entire period of time covered by the appeal.  The Veteran, however, is not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the appeal under any set of rating criteria.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Entitlement to an initial rating of 30 percent for generalized anxiety disorder, but not higher, is met for the entire period of time covered by the appeal.  


____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


